UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-4821


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

          v.

SAMUEL COFIELD,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (7:07-cr-00128-D-2)


Submitted:   June 3, 2010                         Decided:   July 1, 2010


Before KING and      SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Deborrah L. Newton, NEWTON LAW, Raleigh, North Carolina, for
Appellant.    Jennifer P. May-Parker, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Samuel Cofield pled guilty to conspiring to knowingly

and   intentionally          possess         with    intent    to    distribute        and    to

distributing five kilograms of cocaine, a Schedule II controlled

substance, in violation of 21 U.S.C. § 841(a)(1) (2006).                                     The

district court sentenced Cofield to 213 months’ imprisonment,

and Cofield timely appealed.                   Counsel filed a brief pursuant to

Anders    v.    California,        386       U.S.    738   (1967),       in    which   counsel

concluded      that    there       are    no    meritorious         grounds      for   appeal.

Cofield    did    not       file    a    pro    se    supplemental            brief,   despite

receiving notice of his right to do so.                        The Government elected

not to file an answering brief, nor did it move to dismiss the

appeal    based        on    the     waiver         provision       in    Cofield’s       plea

agreement. *

               The purpose of the Fed. R. Crim. P. 11 colloquy is to

ensure that the defendant enters the plea of guilty knowingly

and voluntarily.            See United States v. Vonn, 535 U.S. 55, 58

(2002).        Prior to accepting a guilty plea, a trial court must

inform the defendant of, and determine that he understands, the

nature    of     the    charges         to    which    the    plea       is    offered,      any

mandatory       minimum      penalty,         the    maximum    possible         penalty     he

      *
       Because the Government has not moved to dismiss the
appeal, we decline to enforce the waiver. See United States v.
Blick, 408 F.3d 162, 168 (4th Cir. 2005).



                                                2
faces, and the various rights he is relinquishing by pleading

guilty.     Fed. R. Crim. P. 11(b).              The court also must determine

whether there is a factual basis for the plea.                                    Id.; United

States v. DeFusco, 949 F.2d 114, 120 (4th Cir. 1991).

             There     is    a   strong     presumption        that       a       defendant’s

guilty plea is binding and voluntary if the Rule 11 hearing was

adequate.       United States v. Puckett, 61 F.3d 1092, 1099 (4th

Cir.   1995).        Additionally,        in    the    absence       of       a    motion    to

withdraw a guilty plea in the district court, we review for

plain error the adequacy of the guilty plea proceeding under

Rule 11.     United States v. Martinez, 277 F.3d 517, 525 (4th Cir.

2002).     “To establish plain error, [Cofield] must show that an

error occurred, that the error was plain, and that the error

affected his substantial rights.”                     United States v. Muhammad,

478 F.3d 247, 249 (4th Cir. 2007).                     Even if Cofield satisfies

these requirements, “correction of the error remains within [the

court’s] discretion, which [the court] should not exercise . . .

unless the error seriously affect[s] the fairness, integrity or

public     reputation       of   judicial       proceedings.”             Id.       (internal

quotation marks and citation omitted).

             Cofield has not presented any evidence or argument to

demonstrate plain error.             Indeed, the record reveals that the

district    court    fully       complied      with    the    Rule    11      requirements

during    the   plea    colloquy,      ensuring        that    Cofield’s            plea    was

                                            3
knowing    and     voluntary,       that    he       understood    the    rights       he   was

giving up by pleading guilty and the sentence he faced, and that

he    committed      the    offenses       to    which     he    was    pleading      guilty.

Cofield       also       attested    during          the   hearing       that    he     fully

understood the ramifications of his guilty plea, and that no one

made promises to him outside those made by the Government in his

plea agreement.            We conclude that Cofield’s plea was knowing,

voluntary,         and     supported       by       a   sufficient       factual       basis.

Accordingly, we affirm Cofield’s conviction.

              We review a sentence for reasonableness, applying an

abuse of discretion standard.                   Gall v. United States, 552 U.S.

38, 51 (2007); see also United States v. Layton, 564 F.3d 330,

335    (4th    Cir.      2009).      In     addition,       this       court    presumes      a

sentence within a properly determined advisory Guidelines range

is substantively reasonable.                    See Rita v. United States, 551

U.S. 338 (2007); United States v. Allen, 491 F.3d 178, 193 (4th

Cir. 2007).

              We      conclude       that        Cofield’s        sentence        is        both

procedurally and substantively reasonable.                         The district court

properly      calculated       Cofield’s            Guidelines    range,       treated      the

Guidelines as advisory, and considered the applicable 18 U.S.C.

§ 3553(a) (2006) factors.              See United States v. Pauley, 511 F.3d

468, 473 (4th Cir. 2007).                  Moreover, the district court based

its sentence on its “individualized assessment” of the facts of

                                                4
the case.    United States v. Carter, 564 F.3d 325, 328 (4th Cir.

2009).   Last, Cofield has not rebutted the presumption that his

within-Guidelines sentence is presumptively reasonable.              Thus,

the district court did not abuse its discretion in imposing the

chosen sentence.

            Having reviewed the record in this case and finding no

meritorious issues for review, we affirm the district court’s

judgment.    This court requires that counsel inform Cofield in

writing of his right to petition the Supreme Court of the United

States for further review.     If Cofield requests that a petition

be filed, but counsel believes that such a petition would be

frivolous,   then   counsel   may   move   this    court   for   leave   to

withdraw from representation.       Counsel's motion must state that

a copy thereof was served on Cofield.             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                  AFFIRMED




                                    5